AILSHIE, C. J.,
Concurring Specially. — I agree that the legislature had the power under the constitution to exempt automobiles from taxation if they saw fit to do so. The language of the constitution itself leaves the matter in doubt, but the debates had in the constitutional convention over the adoption of sec. 5, art, 7, make it very clear that it was the intention of the convention to confer unlimited power of exemption on the legislature. I feel, however, that the determination of the foregoing question does not dispose of this case. It is set up in the complaint and constitutes the second assignment of error in the briefs, that this act of the legislature violates secs. 2 and 5 of art. 7 of the constitution, in that it attempts to raise revenue by taxation according to the horsepower of automobiles instead of according to the valuation thereof. The act is a revenue act and not a police regulation. It is clear to me that the legislature would never have exempted this property from taxation by valuation, if it had not believed it could tax it by the horse-power as provided for in the highway act. So if the act is unconstitutional for failure to tax automobiles by valuation, the exemption section (19) *783would fail also and the property would be taxable as any other property under the general revenue laws of the state.
I feel that it is the duty of this court to pass upon that phase of this question as it is squarely presented and involved in the present case.
I concur in the construction placed on sections 2 and 5 of art. 7 in so far as the opinion considers them, but I am satisfied that we have not done our whole duty in the case when we drop it there.
Petition for rehearing denied.